 

Exhibit 10.20.1

 

First Amendment to Amended and Restated
Employment Agreement, between the Company and Richard Miller

 

FIRST AMENDMENT TO AMENDED AND

RESTATED EMPLOYMENT AGREEMENT

 

                THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT, dated as of the 21st day of June 2001 (the “First Amendment”),
between OPUS360 CORPORATION, a Delaware corporation (the “Company”) and RICHARD
S. MILLER (the “Employee”) amends that certain Amended and Restated Employment
Agreement dated as of February 2, 2000 between the Company and the Employee (the
“Original Agreement and, as amended by this First Amendment, the “Agreement”).

 

WHEREAS, the Company and the Employee entered into the Original Agreement in
order to establish the terms and conditions of Employee’s employment with the
Company; and

 

WHEREAS, the Company and the Employee desire to make certain amendments to the
Original Agreement.

 

NOW THEREFORE, in consideration of the covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and the Employee hereby agree as follows:

 

Section 1.               Definitions.

 

                All capitalized terms used and not defined herein shall have the
meanings ascribed to such terms in the Original Agreement.

 

Section 2.               Termination of Employment.  Employee’s employment with
the Company shall terminate by mutual agreement of the Company and Employee
effective June 30, 2001 (the “Termination Date”).  Notwithstanding the fact that
termination of Employee’s employment is by mutual agreement, Employee shall be
entitled to the benefits set forth in Section 10(c) hereof as modified hereby.

 

Section 3.               Effect of Termination.  Section 10(c) of the Original
Agreement is hereby amended to read as follows:

 

“(c) Termination Without Cause or With Good Reason. Upon the termination of the
Employee’s employment hereunder pursuant to a Termination Without Cause or With
Good Reason, neither the Employee nor his beneficiary or estate shall have any
further rights or claims against the Company under this Agreement except the
right:

 

 

 

--------------------------------------------------------------------------------


 

                                (i) to receive the payments and benefits, if
any, equal to those provided for in Section 10(a) hereof;

 

                                (ii) to receive Monthly Severance, for a period
commencing on the Termination Date and ending on August 31, 2002; provided,
however, that the Employee will not be entitled to any such payments in the
event that the Employee becomes employed by another entity during the period
that such payments would otherwise be due;

 

                                (iii) to become fully vested in all of the
Options and any other stock options and equity awards granted to the Employee
during the Employment Period, which Options and other options shall vest
according to their original schedule as if the Employee’s employment hereunder
had continued until all such Options and other options had fully vested, and all
such Options and other options shall be exercisable by the Employee for their
full remaining term; and

 

                                (iv) to receive all benefits pursuant to Section
5(c) above for a period commencing on the Termination Date and ending on August
31, 2002; provided, however, that the Employee will not be entitled to any such
benefits in the event that the Employee becomes employed by another entity
during the period that such benefits would otherwise be due.”

 

Section 4.               Ratification.

 

                Except as expressly modified hereby, the Original Agreement is
hereby ratified and approved in its entirety.

 

 

2

--------------------------------------------------------------------------------


 

Section 5.               Effective Date.

 

                The effective date of this Agreement shall be the later of the
date first written above or the date of approval of the Compensation Committee
in accordance with Section 3 hereof.

 

                IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as of the date first above written.

 

 

OPUS360 CORPORATION

 

By:

/s/ Ari Horowitz

Name: Ari Horowitz

Title:  Chairman and CEO

 

/s/ Richard S. Miller

RICHARD S. MILLER

 

 

3

--------------------------------------------------------------------------------